Date: October 3, 2008 Media Contact: Michael Kinney 732-938-1031 mkinney@njresources.com Investor Contact: Dennis Puma 732-938-1229 dpuma@njresources.com NEW JERSEY NATURAL GAS BASE RATE AND OTHER ADJUSTMENTS APPROVED Customer impact less than initially proposed WALL, N.J. – New Jersey Natural Gas (NJNG) today announced that it has received approval from the New Jersey Board of Public Utilities (BPU) to adjust its base rates and the Basic Gas Supply Service (BGSS) charge effective October 3, 2008. The total impact of these adjustments will be significantly less than the company originally requested. “We are pleased to have reached agreement with our regulators on these price adjustments and reduce the anticipated impact to our customers during these difficult economic times,” said Laurence M. Downes, chairman and CEO of NJNG. “We will continue to monitor the wholesale energy markets to identify any potential opportunities to provide rate relief in the form of refunds, credits or price reductions, as we have in the past.” Average residential customers who heat their homes with natural gas will see a combined increase of 12.5 percent as a result of the approved price adjustments.
